174 P.3d 541 (2004)
2004 OK 65
In the Matter of the SUSPENSION OF MEMBERS OF the OKLAHOMA BAR ASSOCIATION FOR NONPAYMENT OF 2004 DUES.
No. 4930.
Supreme Court of Oklahoma.
July 1, 2004.

ORDER OF SUSPENSION
This matter comes on before this Court for consideration of the Recommendation for Suspension for Nonpayment of Dues submitted by the Board of Governors of the Oklahoma Bar Association, for suspension of members from membership in the Association and from the practice of law in the State of Oklahoma, for failure to pay their dues as members of such Association for the year 2004, as provided by the Rules Creating and Controlling the Oklahoma Bar Association.
The Court having considered said Recommendation finds that the members of the Oklahoma Bar Association, named in the attached Exhibit, should be and are hereby suspended from membership in the Association and from the practice of law in the State of Oklahoma for failure to pay membership dues for the year 2004, as provided by the Rules Creating and Controlling the Oklahoma Bar Association.
ALL JUSTICES CONCUR.


                      EXHIBIT A
           MEMBERS RECOMMENDED FOR SUSPENSION
                NON PAYMENT OF DUES 2004
    Allen Jude Autrey                     OBA No. 14980
    PO Box 570993
    Tulsa, OK 74157
    Barry Weldon Benefield                OBA No. 698
    129 W. Commerce
    Oklahoma City, OK 73109
    Robert Allen Benningfield             OBA No. 716
    4521 E. 5th St.
    Tulsa, OK 74112
    Doyle Edward Blythe                   OBA No. 900
    120 NW 6th
    Antlers, OK 74523
    Richard Wayne Bohan                   OBA No. 11229
    8915 Red Cloud Road
    Houston, TX 77064
    Alford A. Bratcher                    OBA No. 13661
    RR 4 Box 224 G
    Duncan, OK XXXXX-XXXX
    Geoffrey Layton Burks                 OBA No. 18664
    1015 Providence Towers E.
    5001 Spring Valley Rd.
    Dallas, TX 75244
    David M. Casey                        OBA No. 1544
    1903 W. University Ave
    Stillwater, OK 74074
    Keith Tulloss Childers                OBA No. 1657
    5017 Steanson # E.
*542
    Oklahoma City, OK 73112
    Stephen Ferrell Clifton               OBA No. 13937
    PO Box 76014
    Oklahoma City, OK XXXXX-XXXX
    Loeva Jane Martin Cook                OBA No. 1870
    622 New Jersey Ave.
    Norfolk, VA 23508
    Richard E Dixon                       OBA No. 2379
    PO Box 1468
    Duncan, OK XXXXX-XXXX
    George Warren Flippo                  OBA No. 2986
    4131 S. Cincinnati
    Tulsa, OK 74105
    Rene Thomas Goupillaud                OBA No. 3501
    12 Indian Pipe
    Dove Canyon, CA 92679-4206
    Michael Charles Heathco               OBA No. 14580
    PO Box 406
    Lawton, OK XXXXX-XXXX
    Eugenia Maria Hernandez               OBA No. 18909
    PO Box 2624
    Iowa City, IA 52244
    William Harvey Hinkle                 OBA No. 4229
    1730 W. Virgin Street
    Tulsa, OK XXXXX-XXXX
    Brett George Hughes                   OBA No. 4462
    Apt 2080
    8218 S. 77th E. Ave.
    Tulsa, OK 74133
    Thomas John Kellish                   OBA No. 4925
    2245 Berry Rd.
    LaFayette, N.Y. XXXXX-XXXX
    Kimberly D. King-Hopkins              OBA No. 19025
    MD 41-3
    One Williams Cntr.
    Tulsa, OK 74172
    Dana Suzanne Little                   OBA No. 17309
    154 D St SE
    Washington, DC 20003
    Mark Douglas Mainprize                OBA No. 16268
    23804 E. Tecumseh Ave.
    Catoosa, OK 74015
    Shirley Ann Marzan                    OBA No. 17092
    15889 SW 66th Terr.
    Miami, FL 33193
    Gerald Francis Meek                   OBA No. 18966
*543
    PO Box 2961
    Fayetteville, NC XXXXX-XXXX
    Mark L. Miller                        OBA No. 19889
    812 S. Indianapolis
    Tulsa, OK 74112
    Stephen Mark Naslund                  OBA No. 13153
    1009 W 10th Ave.
    Amarillo, TX 79101-3112
    Peter Gregory Pariseau                OBA No. 14863
    PO Box 35827
    Tulsa, OK XXXXX-XXXX
    Robert C. Payden                      OBA No. 6980
    717 S. Houston, Ste. 509
    Tulsa, OK 74127
    Kenneth W. Payne                      OBA No. 6989
    6809 NW 29th St.
    Bethany, OK 73008
    Dormeil Lynette Richardson-McDonald   OBA No. 15451
    6920 Colfax Rd.
    Cleveland, OH 44104
    William David Ridout                  OBA No. 7572
    6716 S. St. Louis Ave.
    Tulsa, OK 74136
    Scott Gerald Robelen                  OBA No. 14016
    10925 Fountain Blvd.
    Oklahoma City, OK 73170
    Melissa Marie Sage                    OBA No. 18458
    1317 E. Quebec
    McAllen, TX 78503
    James Carl Schlecht                   OBA No. 15619
    3034 Lacey
    Chickasha, OK XXXXX-XXXX
    Douglas Mirable Smith                 OBA No. 8337
    4318 S. Sandusky Ave.
    Tulsa, OK 74135
    Larry Don Speer                       OBA No. 17142
    104 E. Eufaula
    Norman, OK 73069
    Robert Wayne Stansel                  OBA No. 18607
    Tawwater & Slama LLP
    211 N. Robinson, Ste 1950
    Oklahoma City, OK 73102
    James Fredrick Strothman              OBA No. 15849
    PO Box 891
    Clifton, CO 81520
    Jeffery Dane Wagnon                   OBA No. 13609
*544
    PO Box 1326
    Pawhuska, OK XXXXX-XXXX
    Joseph David Weinstock                OBA No. 19252
    1341 Yale St., # 5
    Santa Monica, CA 90404
    Laurie Ann Welborn                    OBA No. 13538
    9806 Pleasant Rd.
    Daphne, AL 36526
    Richard Lee Weldon                    OBA No. 9463
    PO Box 60741
    Oklahoma City, OK XXXXX-XXXX
    Barbara Anne West                     OBA No. 18489
    300 36th Ave SW, # 538
    Norman, OK 73072
    William F. Westerman                  OBA No. 9502
    10409 Shepherds Crook Ct.
    Potomac, MD 20854